DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.
Claims 1-24 are pending in the application.
Claims 1-8 and 22-24 are examined in the instant Office action.

Claim Objections
s 1-4 and 7-8 are objected to because of the following informalities:
In terms of punctuation, the only period (.) to appear in the body of the claim should be to finish the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear as to the metes and bounds of step l citing step l.  There is no active step of selecting in step l.
	Claim 2 is unclear because the lettering of the steps repeats steps j, k, l, and m.  Consequently, while claim 3 refers to further limiting step m, it is unclear as to which step m is being further limited.
Claim 22 recites the limitation "said symptom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear is “said symptom” refers to the first symptom, the second symptom, or any other symptom.


Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While claims 1-2 recite algorithms for delisting compounds and using physical, chemical, and/or biomodels; the specification does not possess any algorithms for either delisting compounds or specific physical, chemical, and/or biomodels.  The specification never describes any delisting algorithm.  The specification only mentions modeling once in the last paragraph of page 18 without specifying which type of modeling is to be 
While claim 7 recites designing chimeric drugs, the only mention of designing chimeric drugs in the specification is the paragraphs bridging pages 21-22 of the specification.  The prior art of Nathan [US PGPUB 2002/0098493] describes designing of chimeric drugs using chemical reactions.  The specification never discloses whether the design of chimeric compounds is empirical or computational.  In addition, the specification is silent as to an algorithm that discards drugs that minimize negativity when addressing symptoms of a disease. Since the specification has inadequate description of designing of chimeric compounds and discarding compounds that minimize negativity, there is a lack of possessing of these limitations, which indicates a lack of WRITTEN DESCRIPTION.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement Rejection #1:
Claims 1-6 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is not understood as to how to select a compound when all of the compounds have been disqualified.

1.  The claims recite searching for pharmaceutical compounds that control symptoms or side effects of a disease.  However, step h of claim 1 and step i of claim 2 recite delisting all of the compounds that control symptoms of a disease.  Then claims 1-2 recite applying models to the compounds that are not delisted to the disease to see the mechanism in which the compounds control symptoms.  However, all of the compounds known to effect symptoms of the disease have already been disqualified.

2.  As discussed in the written description rejection above, the original disclosure is silent with regard to specifics or working examples of delisting algorithms and then providing remaining non-delisted compounds to a model.

3.  Paragraphs 49, 76, 90, 169, and 226 of Chen et al. [US PGPUB 2004/0117125 A1] teach methods for drug discovery using queried databases to identify drugs that control symptoms of a disease and side effects of the initial drug applied to the 

4.  The claims recite disqualifying compounds that are effective in controlling symptoms of a disease and then applying modelling to the remaining compounds.  The specification is silent with regard to disclosure or working examples of how disqualifying effective compounds results in pharmaceutical compositions that address symptoms.  The prior art of Chen et al. teaches using queried databases to derive compounds effective in addressing disease.  Chen et al. does not disqualify effective compounds.  In the absence of guidance from the specification and prior art on how disqualifying compounds effective in controlling symptoms would result in better compounds, it is not predictable as to how delisting effective compounds results in better models and drugs.  Such unpredictability yields UNDUE EXPERIMENTATION.

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

Enablement Rejection #2:
Claims 7-8 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a It is not understood as to how to conduct effective chimeric modelling of drugs when the drugs minimize negative assessments are discarded.

1.  The claims recite searching for pharmaceutical compounds that control symptoms or side effects of a disease.  However, step n of claim 7 recites discarding effective drugs.  Then claim 7 recites applying chimeric design to the compounds that are not discarded.  However, all of the compounds known to minimize negativity have already been discarded.

2.  The original disclosure is silent with regard to specifics or working examples of discarding compounds that minimize negativity in addressing a symptom of a disease.

3.  Paragraphs 49, 76, 90, 169, and 226 of Chen et al. [US PGPUB 2004/0117125 A1] teach methods for drug discovery using queried databases to identify drugs that control symptoms of a disease and side effects of the initial drug applied to the disease.  Chen et al. does not disqualify drugs that minimize negativity when controlling symptoms or addressing side effects.

4.  The claims recite disqualifying compounds that minimize negativity when addressing a disease.  The specification is silent with regard to disclosure or working 

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        19 February 2022